Fourth Court of Appeals
                                       San Antonio, Texas
                                            September 11, 2014

                                           No. 04-14-00640-CR

                                        IN RE Marcus COOPER

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Marialyn Barnard, Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

       On September 10, 2014, relator filed a pro se petition for writ of mandamus. The court
has considered relator’s petition and is of the opinion that relator is not entitled to the relief
sought. Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
Relator’s application for leave to file the petition for writ of mandamus is DENIED AS MOOT.
The court’s opinion will issue at a later date.

           It is so ORDERED on September 11th, 2014.


                                                                    _____________________________
                                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of September, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1
 This proceeding arises out of Cause No. 2014CR5570, styled The State of Texas v. Marcus Cooper, pending in the
187th Judicial District Court, Bexar County, Texas, the Honorable Raymond Angelini presiding.